Case 2:19-cv-21497-KM-ESK Document 1 Filed 12/18/19 Page 1 of 3 PageID: 1



                          UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

                          Plaintiff
                                                           CIVIL NO.
             vs.


 NJ Rapidcare Ambulance LLC

                          Defendant


                                      COMPLAINT

        The United States of America, on behalf of its Agency, the Department of

 Treasury, by its specially appointed counsel KML Law Group, P.C., represents as

 follows:

        1.      This Court has jurisdiction pursuant to 28 U.S.C. 1345.

        2.      The last-known address of the Defendant, NJ Rapidcare Ambulance LLC,

 is 1321 Fayette Place, Plainfield, NJ 07060.

        3.      Defendant owes Plaintiff the principal sum of $278,623.77, plus interest of

 $131,067.51, for a total of $409,691.28. A true and correct copy of the Certificate of

 Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

        4.      Demand has been made upon Defendant by Plaintiff for the sum due but

 the amount due remains unpaid.

        WHEREFORE, the plaintiff demands judgment against Defendant as follows;

                (A) In the amount of $409,691.28 with interest from April 10, 2019.
Case 2:19-cv-21497-KM-ESK Document 1 Filed 12/18/19 Page 2 of 3 PageID: 2



                (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                    of $150.00.

                (C) Interest to accrue at the rate of 10.75% to the date of judgment..

                (D) Interest from the date of judgment at the legal rate of interest in effect

                    on the date of judgment until paid in full.

                (E) Costs of suit.

        Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

 any judgment rendered in it favor in this action from any debt accruing.



                                       United States of America by and through
                                       Its specially assigned counsel
                                       KML Law Group, P.C.


                                       /s/Rebecca A. Solarz, Esq.
                                       Rebecca A. Solarz, Esquire
                                       701 Market Street, Suite 5000
                                       Philadelphia, PA 19106
                                       Phone: 215-627-1322
                                       rsolarz@kmllawgroup.com
 Case 2:19-cv-21497-KM-ESK Document 1 Filed 12/18/19 Page 3 of 3 PageID: 3



                     UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA

                      Plaintiff                  CIVIL NO.

           vs.


  NJ Rapidcare Ambulance LLC

                      Defendant




                                  EXHIBITS


“A” CERTIFICATE OF INDEBTEDNESS
               Case 2:19-cv-21497-KM-ESK Document 1-1 Filed 12/18/19 Page 1 of 1 PageID: 4
JS 44 (Rev. 12/12)                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                      DEFENDANTS
          The United States of America                                                                  NJ Rapidcare Ambulance LLC
                                                                                                        1321 Fayette Place
                                                                                                        Plainfield, NJ 07060

   (b)    County of Residence of First Listed Plaintiff                                                County of Residence of First Listed Defendant                Union
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE:                       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                         Attorneys (If Known)
          KML Law Group, P.C. – Rebecca A. Solarz, Esquire                                             _________________________________________________________________
          701 Market Street, Suite 5000, Philadelphia, PA 19106
          215-627-1322; rsolarz@kmllawgroup.com
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)                                          and One Box for Defendant)
X 1    U.S. Government               3 Federal Question                                                                     PTF          DEF                                          PTF      DEF
         Plaintiff                      (U.S. Government Not a Party)                         Citizen of This State           1          X 1      Incorporated or Principal Place          4      4
                                                                                                                                                    of Business In This State
  2    U.S. Government               4 Diversity                                              Citizen of Another State             2          2   Incorporated and Principal Place        5       5
         Defendant                      (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State
                                                                                              Citizen or Subject of a              3          3   Foreign Nation                          6       6
                                                                                                Foreign Country
IV. NATURE OF SUIT                  (Place an “X” in One Box Only)
          CONTRACT                                         TORTS                                FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              625 Drug Related Seizure               422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                          310 Airplane                  365 Personal Injury -            of Property 21 USC 881             423 Withdrawal                   400 State Reapportionment
  130 Miller Act                      315 Airplane Product              Product Liability        690 Other                                  28 USC 157                   410 Antitrust
  140 Negotiable Instrument                Liability                367 Health Care/                                                                                     430 Banks and Banking
  150 Recovery of Overpayment         320 Assault, Libel &              Pharmaceutical                                                  PROPERTY RIGHTS                  450 Commerce
      & Enforcement of Judgment            Slander                      Personal Injury                                                 820 Copyrights                   460 Deportation
x 151 Medicare Act                    330 Federal Employers’            Product Liability                                               830 Patent                       470 Racketeer Influenced and
  152 Recovery of Defaulted                Liability                368 Asbestos Personal                                               840 Trademark                        Corrupt Organizations
      Student Loans                   340 Marine                        Injury Product                                                                                   480 Consumer Credit
      (Excludes Veterans)             345 Marine Product                Liability                         LABOR                         SOCIAL SECURITY                  490 Cable/Sat TV
  153 Recovery of Overpayment              Liability               PERSONAL PROPERTY             710 Fair Labor Standards               861 HIA (1395ff)                 850 Securities/Commodities/
      of Veteran’s Benefits           350 Motor Vehicle             370 Other Fraud                   Act                               862 Black Lung (923)                 Exchange
  160 Stockholders’ Suits             355 Motor Vehicle             371 Truth in Lending         720 Labor/Management                   863 DIWC/DIWW (405(g))           890 Other Statutory Actions
  190 Other Contract                      Product Liability         380 Other Personal                Relations                         864 SSID Title XVI               891 Agricultural Acts
  195 Contract Product Liability      360 Other Personal                Property Damage          740 Railway Labor Act                  865 RSI (405(g))                 893 Environmental Matters
  196 Franchise                           Injury                    385 Property Damage          751 Family and Medical                                                  895 Freedom of Information
                                      362 Personal Injury -             Product Liability             Leave Act                                                              Act
                                          Medical Malpractice                                    790 Other Labor Litigation                                              896 Arbitration
      REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS             791 Employee Retirement                FEDERAL TAX SUITS                899 Administrative Procedure
  210 Land Condemnation               440 Other Civil Rights        Habeas Corpus:                   Income Security Act                870 Taxes (U.S. Plaintiff            Act/Review or Appeal of
  220 Foreclosure                     441 Voting                    463 Alien Detainee                                                      or Defendant)                    Agency Decision
  230 Rent Lease & Ejectment          442 Employment                510 Motions to Vacate                                               871 IRS—Third Party              950 Constitutionality of
  240 Torts to Land                   443 Housing/                      Sentence                                                            26 USC 7609                      State Statutes
  245 Tort Product Liability              Accommodations            530 General
  290 All Other Real Property         445 Amer. w/Disabilities      535 Death Penalty                IMMIGRATION
                                      - Employment                  Other:                       462 Naturalization Application
                                      446 Amer. w/Disabilities                                   -
                                                                    540 Mandamus & Other         465 Other Immigration
                                      - Other                       550 Civil Rights                 Actions
                                      448 Education                 555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
      1 Original          2 Removed from               3 Remanded from                    4   Reinstated or              5 Transferred from            6 Multidistrict
        Proceeding          State Court                  Appellate Court                      Reopened                     Another District              Litigation
                                                                                                                            (specify)
                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF                          28 U.S.C. 1345
ACTION                               Brief description of cause:
                    Enforced Collections
VII. REQUESTED IN       CHECK IF THIS IS A CLASS ACTION                                          DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                               JURY DEMAND:                   Yes     X No
VIII. RELATED CASE(S)
                      (See instructions):
      IF ANY                              JUDGE                                                                                         DOCKET NUMBER
DATE                                                             SIGNATURE OF ATTORNEY OF RECORD
12/17/19                                                         Rebecca A. Solarz, Esq.
FOR OFFICE USE ONLY
 Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 1 of 6 PageID: 5


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                          ACTING ON BEHALF OF
                                     U.S. HEALTH & HUMAN SERVICES
                                      CERTIFICATE OF INDEBTEDNESS

NJ Rapidcare Ambulance LLC
1321 Fayette Place
Plainfield, NJ 07060
EIN:

I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to the U.S. Department of Justice (DOJ) for litigation, I am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, I have
care and custody of records relating to the ten (10) debts owed by NJ Rapidcare Ambulance LLC, (DEBTOR)
to HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury’s regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

Further, I certify that I am familiar with Treasury’s record keeping practices, including the receipt of files
from HHS.

                               – Case #1
On October 23, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$10,627.70 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 16, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$10,627.70 with daily interest of $3.13 as of April 10, 2019.

                                 Principal:                $ 10,627.70
                                 Interest (@10.75%):       $ 5,031.67
                                 Total:                    $ 15,659.37




                                                                                                            1
 Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 2 of 6 PageID: 6


                                U.S. DEPARTMENT OF THE TREASURY
                                  BUREAU OF THE FISCAL SERVICE
                                      WASHINGTON, DC 20227

                                       ACTING ON BEHALF OF
                                  U.S. HEALTH & HUMAN SERVICES
                                   CERTIFICATE OF INDEBTEDNESS



                               – Case #2
On October 27, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$16,508.48 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 23, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$16,508.48 with daily interest of $4.86 as of April 10, 2019.

                               Principal:             $ 16,508.48
                               Interest (@10.75%):    $ 7,782.15
                               Total:                 $ 24,290.63



                                 Case #3
On October 29, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$30,051.82 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 16, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$30,051.82 with daily interest of $8.85 as of April 10, 2019.

                               Principal:             $ 30,051.82
                               Interest (@10.75%):    $ 14,231.94
                               Total:                 $ 44,283.76




                                                                                                    2
 Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 3 of 6 PageID: 7


                                U.S. DEPARTMENT OF THE TREASURY
                                  BUREAU OF THE FISCAL SERVICE
                                      WASHINGTON, DC 20227

                                       ACTING ON BEHALF OF
                                  U.S. HEALTH & HUMAN SERVICES
                                   CERTIFICATE OF INDEBTEDNESS



                               – Case #4
On October 30, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$32,125.68 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 23, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$32,125.68 with daily interest of $9.46 as of April 10, 2019.

                               Principal:             $ 32,125.68
                               Interest (@10.75%):    $ 15,147.30
                               Total:                 $ 47,272.98


                               – Case #5
On October 31, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$11,952.56 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 23, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$11,952.56 with daily interest of $3.52 as of April 10, 2019.

                               Principal:             $ 11,952.56
                               Interest (@10.75%):    $ 5,635.53
                               Total:                 $ 17,588.09



                               – Case #6
On October 31, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$85,897.65 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.



                                                                                                    3
 Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 4 of 6 PageID: 8


                                U.S. DEPARTMENT OF THE TREASURY
                                  BUREAU OF THE FISCAL SERVICE
                                      WASHINGTON, DC 20227

                                       ACTING ON BEHALF OF
                                  U.S. HEALTH & HUMAN SERVICES
                                   CERTIFICATE OF INDEBTEDNESS




HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on December 23, 2016.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$85,897.65 with daily interest of $25.29 as of April 10, 2019.

                               Principal:             $ 85,897.65
                               Interest (@10.75%):    $ 40,494.60
                               Total:                 $ 126,392.25



                               – Case #7
On November 4, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$54,073.76 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on January 6, 2017.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$54,073.76 with daily interest of $15.92 as of April 10, 2019.

                               Principal:             $ 54,073.76
                               Interest (@10.75%):    $ 25,271.74
                               Total:                 $ 79,345.50


                               – Case #8
On November 6, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$19,789.84 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on January 6, 2017.




                                                                                                    4
 Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 5 of 6 PageID: 9


                                 U.S. DEPARTMENT OF THE TREASURY
                                   BUREAU OF THE FISCAL SERVICE
                                       WASHINGTON, DC 20227

                                        ACTING ON BEHALF OF
                                   U.S. HEALTH & HUMAN SERVICES
                                    CERTIFICATE OF INDEBTEDNESS




On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$19,789.84 with daily interest of $5.82 as of April 10, 2019.

                                Principal:              $ 19,789.84
                                Interest (@10.75%):     $ 9,249.36
                                Total:                  $ 29,039.20



                               – Case #9
On November 7, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$11,576.50 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on January 6, 2017.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$11,576.50 with daily interest of $3.41 as of April 10, 2019.

                                Principal:              $ 11,576.50
                                Interest (@10.75%):     $ 5,410.01
                                Total:                  $ 16,986.51

                               – Case #10
On November 10, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$6,019.78 with an annual interest rate of 10.75%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on January 6, 2017.

On March 21, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$6,019.78 with daily interest of $1.77 as of April 10, 2019.

                               Principal:               $ 6,019.78
                               Interest (@10.75%):      $ 2,813.21
                               Total:                   $ 8,832.99

                                                                                                      5
Case 2:19-cv-21497-KM-ESK Document 1-2 Filed 12/18/19 Page 6 of 6 PageID: 10


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                          ACTING ON BEHALF OF
                                     U.S. HEALTH & HUMAN SERVICES
                                      CERTIFICATE OF INDEBTEDNESS



The balance stated in the case listed above is current as of April 10, 2019, including any applicable interest,
penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31
C.F.R. 285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provided by the HHS and information
contained in Treasury’s records.



                                                                                              4/11/2019



                                                             X
                                                             Signed by: Natalie R. Stubbs


                                                           Natalie Stubbs
                                                           Financial Program Specialist
                                                           U.S. Department of the Treasury
                                                           Bureau of the Fiscal Service




                                                                                                             6
